 Case: 1:17-md-02804-DAP Doc #: 1851-1 Filed: 07/17/19 1 of 1. PageID #: 57503



                                           [Exhibit A]

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                    )
ALL CASES                                    )
                                             )       ACKNOWLEDGEMENT OF
                                             )       PROTECTIVE ORDER AND
                                             )       AGREEMENT TO BE BOUND


       The undersigned hereby acknowledges that he/she has read the Protective Order entered in

the above-captioned litigation, understands its terms, and agrees to be bound by its terms.

Notwithstanding anything in this Order, under no circumstances is a State or federally-recognized

Native American Indian Tribe, by signing this Acknowledgment, subjecting itself in any way to the

jurisdiction of this Court for any purpose other than enforcement of the confidentiality provisions

of the Protective Order. The undersigned understands that the terms of the Protective Order

obligate him/her to use documents designated as "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER," "HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER," or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION"

solely for purposes of the above-captioned action or for law enforcement purposes, including

investigations or litigation commenced or filed by a State or Tribal Attorney General, and that

disclosure of any such documents to third-persons is prohibited except in accordance with the

Protective Order or with permission of the Court.




                                             Signature


                                             Date
